Exhibit 10.1  

 

Revolving Line of Credit Loan Agreement

 

Loan Number:

XXXXXXX

    Date: December 11th, 2017     Borrower:  Friedman Industries, Inc., a Texas
corporation        Borrower’s Address:  1121 Judson Road, Suite #124, Longview,
Texas 75601     Lender:  Citizens National Bank     Lender’s Address:  P.O. Box
1009, Henderson, Texas 75653    

Principal Amount: 

Seven Million, Five Hundred Thousand and No/100 Dollars ($7,500,000.00)    
Maturity Date:  December 11th, 2018

 

This Revolving Line of Credit Loan Agreement is made between Lender and
Borrower. In consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

 

Article I. Definitions

 

1.01.     Definitions and Construction. All terms used in this Agreement,
whether or not defined in this section, and whether used in singular or plural
form, shall be deemed to refer to the object of the term whether such is
singular or plural, as the context may suggest or require. Borrower agrees that
this Agreement was the result of a negotiated agreement with Lender and the rule
of construction that states ambiguities in a document are construed against the
party who drafted it does not apply in interpreting this Agreement. In addition
to the other terms defined above, the following terms have these meanings when
used in this Agreement:

 

“Advance” means an advance to Borrower under the Line of Credit.

 

“Agreement” means this Revolving Line of Credit Loan Agreement, either as
originally executed or as it may be amended from time to time in writing.

 

“Authorized Person” means (a) any and all Persons with actual or apparent
authority to act on behalf of Borrower in connection with Borrower’s dealings
with Lender, and (b) the following named Person(s), each of whom are authorized
to request Advances and to direct the use, deposit or payment of all Advances
until Lender actually receives from Borrower, at Lender’s Address, written
notice of revocation of such authority:

 

Alex LaRue; and

Robert Sparkman.

 

“Borrower” means the borrower(s) identified in the introductory section above,
whether one or more.

 

“Borrower’s Address” means the address for Borrower identified in the
introductory section above, or such other address notice of which is given by
Borrower in writing and delivered to Lender.

 

“Business Day” means any day on which Lender is open for the transaction of
business.

 

“Collateral” means (a) all property described in the Loan Documents as security
or collateral for the Obligations, (b) all other property securing payment of
any of the Obligations under any other agreement or document, or by means of any
applicable law or cross-security provision, (c) all property subsequently taken
as collateral or security for any part of the Obligations, and (d) all
additions, substitutions, accessions to, replacements for and proceeds thereof.

 

 

--------------------------------------------------------------------------------

 

 

“Constituent Documents” means the following, as amended or revised: (a) in the
case of a corporation, its articles of incorporation or certificate of formation
and its bylaws; (b) in the case of a general partnership, its partnership
agreement; (c) in the case of a limited partnership, its certificate of limited
partnership or certificate of formation and its partnership agreement; (d) in
the case of a trust, its trust agreement; (e) in the case of a joint venture,
its joint venture agreement; (f) in the case of a limited liability company, its
articles of organization or certificate of formation and its operating or
company agreement; and (g) in the case of any other entity, its organizational
and governance documents and agreements.

 

“Default Interest Rate” means a rate per annum equal to the lesser of a)
eighteen percent (18%), or b) the maximum rate of interest permitted under
federal or other law applicable to the Note.

 

“Event of Default” means the occurrence or happening of any of the events set
forth in Article V or otherwise herein.

 

“Expiration Date” is defined in Article II of this Agreement.

 

“Hazardous Substances” means materials that, because of their quality,
concentration or physical, chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. The phrase “Hazardous Substances” is used in
its very broadest sense and includes without limitation any and all hazardous or
toxic substances, materials or waste as defined by or listed under the terms of
any environmental laws, and the phrase also includes petroleum and petroleum
by-products and any fraction thereof and asbestos.

 

“Lender” means the lender identified in the introductory section above, and its
successors, assigns and participants.

 

“Lender’s Address” means the address for Lender identified in the introductory
section above, or such other address notice of which is given by Lender in
writing and delivered to Borrower.

 

“Lien” means any mortgage, deed of trust, pledge, encumbrance, assignment for
security, security interest, lien or charge of any kind, whether voluntarily
incurred or arising by operation of law, by statute, by contract, or otherwise.

 

“Line of Credit” means the line of credit established under this Agreement and
evidenced, in part, by the Note.

 

“Loan Documents” means this Agreement, the Note and any and all deeds of trust,
security agreements, guaranty agreements, assignments, assignments of rents,
indemnity agreements, certifications, pledge agreements, and other agreements or
documents related to or securing the Note, the other Obligations, or any Related
Indebtedness, together with any and all renewals, modifications, amendments,
restatements, extensions and supplements thereof.

 

“Material Adverse Effect” means any event or condition which, alone or when
taken with other events or conditions occurring or existing concurrently
therewith (a) has or is reasonably expected to have a material adverse effect on
the business, operations, condition (financial or otherwise), assets,
liabilities, properties or prospects of Borrower or of the industry in which
Borrower operates; (b) has or is reasonably expected to have any material
adverse effect whatsoever on the validity or enforceability of this Agreement,
or any other Loan Document; (c) materially impairs or is reasonably expected to
materially impair the ability of Lender to enforce its rights and remedies under
this Agreement and the other Loan Documents; or (e) has or is reasonably
expected to have any material adverse effect on the Collateral, the Liens of
Lender in the Collateral or the priority of such Liens.

 

“Maturity Date” means the earlier to occur of a) the date stated in the Note as
the Maturity Date, or b) the date on which the maturity of the Note is
accelerated by Lender under the terms hereof or under any of the other Loan
Documents.

 

 

--------------------------------------------------------------------------------

Revolving Line of Credit Loan Agreement, Page 2

 

--------------------------------------------------------------------------------

 

 

“Note” means the promissory note executed by Borrower, dated December 11th,
2017, in the original principal amount of $7,500,000.00 and payable to the order
of Lender as the note may hereafter be amended, modified, renewed or extended
from time-to-time.

 

“Obligations” means (a) any and all indebtedness (including any Related
Indebtedness) owed to Lender under the terms of the Note, this Agreement or any
other Loan Document, (b) all renewals, extensions, amendments and\or
modifications of any of the foregoing or following, (c) any and all other or
additional debts, obligations and liabilities of every kind and character of
Borrower, whether due or to become due, now or hereafter existing in favor of
Lender, regardless of whether such debts, obligations and liabilities be direct
or indirect, primary, secondary, joint, several, joint and several, fixed or
contingent, and regardless of whether such debts, obligations and liabilities
were originally owing to Lender or acquired by Lender or its assignees from any
third party, and (d) all interest, charges, fees, attorneys’ fees, expenses,
costs and any other sum chargeable by Lender to Borrower under this or any other
agreement. Lender’s records shall be prima facie evidence of the Obligations due
and owing under this Agreement.

 

“Person” means and includes any individual, sole proprietorship, partnership,
joint venture, trust, estate, unincorporated organization, association,
corporation, or governmental authority.

 

“Principal Amount” means the principal amount of the Note.

 

“Related Indebtedness” means any and all Obligations paid or payable by Borrower
to Lender pursuant to any of the Loan Documents or any other communication or
writing by and between Borrower and Lender, except such indebtedness which has
been paid or is payable by Borrower to Lender under the Note.

 

“Tangible Common Shareholders’ Equity” means the difference between the Market
Value of all tangible assets of Borrower and the total liabilities, preferred
stock, and other assets which are properly classified as intangible assets of
Borrower.

 

Article II. Purpose of Loan, Procedures, Conditions

 

2.01.     Purpose. The purpose of the Note is to provide financing by Lender to
Borrower to provide working capital to fund inventory purchases. Borrower agrees
no amount advanced under this Agreement will be used for any other purpose.

 

2.02.     Optional Advances. If Lender advances funds in excess of the Principal
Amount (each, an “Optional Advance”), Borrower agrees such Optional Advance
shall be subject to the terms and conditions of this Agreement and included as a
part of the Obligations. Borrower also agrees that Lender does not hereby agree
to make any Optional Advance and shall do so only in the exercise of Lender’s
sole discretion.

 

2.03.     Revolving Commitment. The Note is a revolving line of credit. Prior to
the Expiration Date, repayments applied to the Principal Amount reinstate
Borrower’s ability to request further Advances subject to the terms of this
Agreement and the other Loan Documents.

 

2.04.     Advances; Procedures. Subject to the terms and conditions of this
Agreement and the other Loan Documents, Lender agrees to make Advances of
principal under the Line of Credit. Borrower shall give Lender written notice of
Borrower’s request for an Advance at least one (1) Business Day prior to the
requested date of the Advance. Lender may make available to Borrower the amount
of the Advance in the manner deemed appropriate by Lender or in whatever form
the parties agree. Each request for an Advance shall specify (a) the amount of
the Advance; (b) the date the Advance is requested, which shall be on a Business
Day; (c) the then current unpaid Principal Amount of the Note; (d) the then
current unused portion of the Line of Credit; (e) a certification that the
requested Advance is allowed under this Agreement; and (f) a certification that
no Event of Default exists. Lender may waive any of the above requirements in
the exercise of Lender’s sole discretion and judgment and the waiver of one or
more requirements concerning one Advance does not waive any requirement for a
different Advance. Any and all Advances made at the request of an Authorized
Person, regardless of the manner in which an Advance was made, where it was
deposited or how the proceeds of the Advance were used, shall be deemed for all
purposes to have been an authorized Advance and a part of the Obligations.

 

 

--------------------------------------------------------------------------------

Revolving Line of Credit Loan Agreement, Page 3

 

--------------------------------------------------------------------------------

 

 

2.05.     Term; Expiration Date.

 

(a)     The Line of Credit shall continue in effect until the Expiration Date,
which date shall be the earlier to occur of (i) December 11th, 2018, (ii) the
acceleration of the maturity of the Note, (iii) the occurrence of any Event of
Default, or (iv) the date on which Lender’s conditional obligation to fund
Advances otherwise terminates. On the Expiration Date, any un-disbursed amounts
available under the Line of Credit shall expire and Lender shall not be
obligated to make other Advances. Lender may waive, in the exercise of its sole
discretion and judgment, the occurrence of any event that causes an Expiration
Date and the waiver of any one or more such events does not waive, change or
alter any future Expiration Date.

 

(b)     Lender is not obligated to renew or extend the time for payment of the
Note or any other Obligation past its stated maturity.

 

(c)     At the Expiration Date, the Obligations shall be due and payable in full
to Lender. The occurrence of an Event of Default or other termination of the
Line of Credit shall not in any way release or relieve Borrower from Borrower’s
liabilities and obligations under this Agreement, the Note, or any other Loan
Document, which liabilities and obligations shall remain in full force and
effect until the Obligations have been paid in full.

 

2.06.     Specific Conditions to Each Advance. The right of Borrower to request
any Advance shall be subject to the following conditions precedent:

 

(a)     No Event of Default. As of the date of the making of the Advance, there
shall exist no Event of Default and there shall exist no circumstance which,
with the giving of notice, the passage of time, or both would constitute an
Event of Default. Lender is not obligated to make an Advance if the funding of
the Advance would result in an Event of Default;

 

(b)     Compliance with Agreement. Borrower shall have performed and complied in
all material respects with all agreements, covenants and conditions contained
herein and in each of the other Loan Documents;

 

(c)     Request for Advance. Lender shall have received from Borrower a request
for Advance in accordance with the provisions of this Agreement; and

 

(d)     No Default on Other Indebtedness. Borrower is not in default, and will
not be in default following the making of an Advance, under the terms of any
other loan, loan agreement, indenture, or other agreement relating to
indebtedness for borrowed money with any other Person.

 

2.07.     Conditions Precedent. Lender shall receive prior to, or at the time of
closing (or, if agreed to in writing by Lender, within a reasonable time after
closing), all of the following which shall be in form and substance satisfactory
to Lender in the exercise of its sole discretion and judgment:

 

(a)       Resolution of Borrower. Copies of the resolutions of Borrower’s
governing authorities (if applicable) under their respective Constituent
Documents authorizing the execution, delivery and performance of this Agreement,
the Note, and all other Loan Documents;

 

(b)        Note. The Note, duly executed and delivered by Borrower;

 

(c)        Good Standing. Evidence satisfactory to Lender showing Borrower’s
good standing and qualification to do business in all states in which Collateral
is located and in which they are engaged in business;

 

(d)        Appraisal. A satisfactory appraisal of the Collateral, acceptable to
Lender in the exercise of its sole discretion;

 

 

--------------------------------------------------------------------------------

Revolving Line of Credit Loan Agreement, Page 4

 

--------------------------------------------------------------------------------

 

 

(e)       Insurance Policies. Evidence satisfactory to Lender that Borrower have
obtained the insurance policies required by this Agreement and the other Loan
Documents;

 

(f)       Fees. Evidence that all fees due and owing to Lender or any third
party, if any, in connection with th this Agreement have been paid in full;

 

(g)       Loan Documents. Each Loan Document is duly executed by those Persons
authorized to execute and deliver same;

 

(h)       Filing of Loan Documents. Each Loan Document required under law or
requested by Lender to be filed, registered or recorded in order to create,
attach or perfect any Lien in favor of Lender or for the benefit of Lender,
shall have been filed, registered or recorded;

 

(i)        Other Information. Such other information and documents as may
reasonably be required by Lender and Lender’s counsel, including: None.

 

2.07.    Cross-Security. Lender and Borrower intend for the Collateral to secure
all of the Obligations unless the creation of a Lien on any of the Collateral to
secure any debt other than the Note is prohibited by applicable law.

 

2.08.    Liens. Borrower agrees to grant or cause to be granted to Lender, as
security for the Obligations, a first, prior, perfected and enforceable Lien on
all Collateral now owned or hereafter acquired.

 

2.09.    Additional Documentation. Borrower shall, upon request, execute and
deliver to Lender such additional documentation in form and content acceptable
to Lender as and when Lender requests for the purposes of creating, documenting,
transferring, assigning, delivering, or perfecting any interest in any
Collateral. Until such time as Lender shall have perfected its security interest
or lien, Borrower shall hold in trust for Lender all property or Collateral
acquired by Borrower. Until the payment and satisfaction in full of the
Obligations, Lender’s Liens on the Collateral and all products and proceeds
thereof shall continue in full force and effect. Lender may file one or more
financing statements disclosing Lender’s Liens under this Agreement without
Borrower’s signature appearing thereon.

 

2.10.     Appraisals; Inspection Rights. Lender shall have the right and option
to order, make or have made, new or updated appraisals on all or any part of the
Collateral. Any new or updated appraisal shall be at Borrower’s sole expense if
(a) an Event of Default occurs and is continuing at the time the new or updated
appraisal is ordered by Lender, or (b) if there is no Event of Default, Lender
orders the new or updated appraisal for such appraised part of the Collateral no
more often than once in each calendar year. Lender (or any person or person
designated by it), in its sole discretion, shall have the right to call at any
place of business of Borrower or at any location where Collateral may be found
at any reasonable time, and, without hindrance or delay to inspect the
Collateral and to inspect, review, check and make extracts of Borrower’s books,
records, journals, orders, receipts and any other correspondence and other data
relating to the Collateral, to Borrower’s business or to any other transactions
between the parties hereto.

 

2.11.     Conditions Precedent for the Benefit of Lender. All conditions
precedent to the making of any Advance or the closing on this loan are imposed
in this Agreement solely for the benefit of Lender, and no other party
(including Borrower) may require satisfaction of any such condition(s) precedent
or be entitled to assume that Lender will refuse to make an Advance or to close
on the making of the loan in the absence of strict compliance with such
condition(s) precedent.

 

 

--------------------------------------------------------------------------------

Revolving Line of Credit Loan Agreement, Page 5

 

--------------------------------------------------------------------------------

 

 

Article III. Representations, Warranties and Covenants

 

Borrower covenants, represents and warrants to Lender (with all representations
and warranties surviving the creation of the Obligations), the following:

 

3.01.     Financial Statements. All information provided to Lender by Borrower,
whether in writing or verbal and including all information contained in any Loan
Document is true and correct.

 

3.02.     Performance of Other Obligations. Borrower is not a party to any
agreement or instrument which could have a material adverse effect on the
operations of Borrower, or Borrower’s ability to perform any of the Obligations.
Borrower is not in default nor has any event or circumstance occurred which, but
for the passage of time or the giving of notice, or both, could constitute an
Event of Default hereunder or under any agreement to which Borrower is a party.

 

3.03.     Compliance with Laws. Borrower is and shall continue to be in
compliance with all federal and state regulations, rules, directives, and
orders, and all other agreements, permits, licenses, certificates, laws, rules,
regulations, orders and writs concerning or relating to the right of Borrower to
conduct its business and to own the assets which it presently owns, and Borrower
is not aware of being under investigation by any federal agency or any state or
local agency for any reason.

 

3.04.     Taxes. Borrower has filed, and will file, all tax returns required to
be filed and Borrower has paid and will pay all taxes shown thereon to be due,
including interest and penalties, except for any such tax, assessment, charge,
levy or claim, the payment of which is being contested in good faith and by
proper proceedings.

 

3.05.     Lender’s Influence. Lender has not exercised or attempted to exercise,
directly or indirectly, any degree of control or influence of any kind
whatsoever over the internal business operations or financial affairs of
Borrower. Borrower shall immediately notify Lender, in writing, of any actions
that it considers to constitute an exercise or attempt to exercise such control
or influence in the future. Lender has not acted as a business, investment or
financial consultant or advisor to Borrower.

 

3.06.     Existence. If Borrower is an organization, Borrower is and will
continue to be (a) duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization; (b) the holder of all
requisite power and authority to own its property and assets and carry on its
business; and (c) qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary.

 

3.07.     Binding Obligations. The execution, delivery, and performance of the
Loan Documents by each Person have been duly authorized by all necessary action
by such Person, and constitute legal, valid and binding obligations of such
Person, enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and except to the extent specific remedies may
generally be limited by equitable principles.

 

3.08.     Other Extraordinary Events. Borrower will not take any of the
following actions without Lender’s prior written consent: (a) purchase or
otherwise acquire or become obligated for the purchase of all or a substantial
part of the assets of any Person, where the purchase, acquisition, or obligation
would have a material adverse effect on Borrower’s financial condition; (b)
materially change Borrower’s general business purpose or take any action with a
view towards the same including entering into new lines of business in
connection with or in any way related to the Collateral; (c) change Borrower’s
name; or (d) convert to any other form of entity; (i) make any material change
to Borrower’s Constituent Documents; (ii) dissolve or otherwise terminate its
entity status; or (iii) enter into any merger, reorganization or consolidation.

 

3.09.     No Financing of Corporate Takeovers. No proceeds of the Note or any
other advance under any Loan Document will be used to acquire any security in
any transaction which is subject to §§13 or 14 of the Securities Exchange Act of
1934, including particularly (without limitation) §§13(d) and 14(d) thereof.

 

3.10.     Transactions With Affiliates. Borrower will not enter into any
transaction with any affiliate of Borrower, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms no less favorable to Borrower than would be obtained in a
comparable arm’s-length transaction with a Person or entity not an affiliate.

 

 

--------------------------------------------------------------------------------

Revolving Line of Credit Loan Agreement, Page 6

 

--------------------------------------------------------------------------------

 

 

3.11.     Notifications to Lender. Borrower will notify Lender by telephone
within one (1) Business Day (with each such notice to be confirmed in writing
within two (2) Business Days following such telephone notice): (a) upon
Borrower’s learning thereof, of any litigation affecting Borrower claiming
damages of $10,000.00 or more, individually, or when aggregated with other
litigation pending against Borrower, if not covered by insurance, and of the
threat or institution of any suit or administrative proceeding against Borrower
which may have a Material Adverse Effect, or which may affect any of Lender’s
Liens or have a Material Adverse Effect, and establish such reasonable reserves
with respect thereto as Lender may request; (b) upon learning thereof, of any
event which, but for the giving of notice or the passage of time or both, would
be an Event of Default hereunder; (c) upon occurrence thereof, of any change to
the operations, financial condition or business or Borrower which would have a
Material Adverse Effect; (d) upon the occurrence thereof, of Borrower’s default
in any material respect under (i) any note, indenture, loan agreement, mortgage,
lease, deed or other similar agreement relating to any indebtedness for borrowed
money of Borrower or (ii) any other instrument, document or agreement material
to the operations or condition, financial or otherwise, of Borrower to which
Borrower is a party or by which Borrower or any of their respective properties
are bound.

 

3.12.     Hazardous Substances. The Collateral is free, and will continue to
remain free, from “Hazardous Substances” and no portion of the Land is subject
to federal, state or local regulation or liability because of the presence of
stored, leaked or spilled petroleum products, waste materials or debris, “PCB’s”
or PCB items (as defined in 40 C.F.R. §761.3), underground storage tanks,
“asbestos” (as defined in 40 C.F.R. §763.63) or the past or present
accumulation, spillage, release or leakage of any such substance.

 

3.13.     Absence of Litigation. There is no action, suit, investigation or
proceedings pending or, to the knowledge of Borrower, threatened against or
affecting Borrower by or before any court, arbitrator or administrative or
governmental body.

 

3.14.     Collateral. Borrower will keep and maintain, or cause to be kept and
maintained, the Collateral in good operating condition, reasonable wear and tear
excepted, and repair and make all necessary replacements thereof so that the
operating efficiency thereof shall at all times be maintained and preserved.
Borrower shall, upon Lender’s reasonable written demand, and within ten (10)
days of such demand, deliver to Lender, any and all evidence of ownership of any
of the Collateral.

 

3.15.     Trade or Fictitious Names. Until all Obligations are paid in full,
Borrower will not use or adopt any trade, assumed or fictitious name.

 

3.16.     Solvency. Borrower benefits, directly and indirectly, from the loan(s)
to be made by Lender to Borrower and that are included as a part of the
Obligations. The fair value of all of Borrower’s assets as of this date is
greater than the sum of all of Borrower’s debts and other obligations. Borrower
is currently paying all of their respective debts and obligations as they come
due and no debts or obligations of Borrower are currently past due or owing.
Undertaking the Obligations and the granting of Liens to secure the payment of
the Obligations will not cause or otherwise result in the insolvency of
Borrower, and will not leave Borrower with resources that are insufficient or
inadequate for the purpose of each of them to carry on its business or to meet
its other obligations. Borrower (by reason of the direct and indirect benefits
flowing from the Obligations) will each receive and have received reasonably
equivalent value in exchange for the Liens conveyed against Collateral. Borrower
agrees that if all or a part of the Liens transferred to Lender are
unenforceable or avoidable under applicable law (whether such law is federal or
state law) for any reason (including, but not limited to, reasons relating to
insolvency or the value of consideration received by the grantor of the lien or
the value of the direct and indirect benefits received by such grantor in
connection with the Obligations), then the Liens against Collateral shall be
enforceable and unavoidable to the maximum extent allowed by law.

 

3.17.     Trade Relations. There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship of Borrower with any supplier or with any company whose contract(s)
with Borrower, individually or in the aggregate is/are material to the
operations of Borrower.

 

3.18.     Payment of Proceeds; Collateral Sales. Borrower will not sell, lease
or transfer any of the Collateral or any interest therein without the prior
written consent of Lender, unless the sale, lease or transfer is done in the
ordinary course of Borrower’s business. In the case of an Event of Default, any
permission previously given by Lender to Borrower to use proceeds from the sale,
disposition, lease or collection of any Collateral (or any other form of
proceeds) is automatically canceled without any notice to Borrower and
regardless of any opportunity Borrower has to cure the Event of Default.

 

 

Revolving Line of Credit Loan Agreement, Page 7

 

--------------------------------------------------------------------------------

 

 

3.19     Survival of Representations and Warranties. All representations and
warranties by Borrower herein shall survive delivery of the Note and any
investigation at any time made by or on behalf of Lender shall not diminish
Lender’s right to rely on such representations and warranties.

 

Article IV. Special Covenants

 

4.01.     Reporting Requirements. Borrower will furnish or cause to be furnished
to Lender:

 

(a)     As soon as practicable, and in any event within ninety (90) days after
the end of each calendar year, audited financial statements of Borrower,
including a balance sheet, income statement and statement of cash flow for the
preceding calendar year, prepared in accordance with the accounting practices
theretofore used by such party, consistently applied, and certified as to truth
and accuracy by Borrower;

 

(b)     As soon as available, and in any event within thirty (30) days after the
filing of same, true and correct copies of all United States income tax returns
filed by Borrower;     

 

(c)      Within 30 days after the end of each quarter, an aged accounts
receivable report;

 

(d)      Within 10 days of filing, true and correct copies of all notices and/or
documents filed by Borrower with the Securities & Exchange Commission; and

 

(e)     Such other information respecting the condition or operations, financial
or otherwise, of Borrower s Lender may from time-to-time request in the exercise
of its sole discretion and judgment.

 

4.02.     Financial Requirements.

 

(a)     Borrower will at all times maintain a minimum total tangible common
shareholders’ equity of Fifty million and no/100 Dollars ($50,000,000.00); and

 

(b)      Borrower will at no time allow its maximum debt to exceed Fifty percent
(50%) of Borrower’s total tangible common shareholders’ equity as defined
herein.

 

4.03.     Loans, Guaranties and Investments. Borrower will not (i) lend money or
make advances to any Person, (ii) guarantee any obligation of any other Person
or entity, or (iii) or make any capital contribution to, any Person.

 

4.04.     Prohibition on other Liens. Other than the Liens of Lender, Borrower
shall not grant or permit to be granted any other Liens on any of the
Collateral. Lender shall have the right, but not the obligation, to require
executed lien waivers signed by all landlords and by any person in possession of
Collateral.

 

4.05.     Authorization to Request Information. Borrower hereby irrevocably
authorizes Lender, and gives Lender Borrower’s limited power of attorney
(coupled with an interest) for the purpose of requesting and receiving all
information, reports, records, summaries and other data (including electronic
data) from each Person obligated to pay or deliver any Collateral to Borrower or
Lender.

 

4.06.     Insurance. Borrower will:

 

(a)      Keep all tangible Collateral insured by insurance companies reasonably
acceptable to Lender and in amounts reasonably satisfactory to Lender and naming
Lender as loss payee thereon pursuant to a lender’s loss payee clause
satisfactory to Lender;

 

 

Revolving Line of Credit Loan Agreement, Page 8

 

--------------------------------------------------------------------------------

 

 

(b)      Maintain at all times liability insurance coverage against such risks
and in such amounts as are customarily maintained by others in similar
businesses, such insurance to be carried by insurance companies (i) reasonably
acceptable to Lender or having an A or better rating according to Best’s
Insurance Reports; Property-Casualty and (ii) licensed to do business in the
state of Texas and in all jurisdictions in which such Borrower does business.
Such liability insurance and any umbrella policies shall provide coverage of a
minimum of $500,000.00 per person, and $1,000,000.00 per occurrence; and

 

(c)      Deliver certificates of insurance for such policy or policies to Lender
containing endorsements, in form satisfactory to Lender, providing that the
insurance shall not be cancelable, except upon thirty (30) days’ prior written
notice to Lender.

 

Article V. Events of Default

 

The occurrence of any one or more of the following events will constitute an
Event of Default under this Agreement:

 

5.01.     Failure to Pay. Borrower fails to pay the Obligations or any portion
thereof as and when due or declared due pursuant to the terms of this Agreement,
the Note, any other Loan Document or any other applicable agreement.

 

5.02.     Failure of Borrower to Perform Other Obligations. Borrower defaults in
the performance of any of the covenants or agreements of Borrower contained in
this Agreement or in any of the other Loan Documents, or Borrower defaults in
the performance of any obligation or responsibility under the terms of any
Related Indebtedness or any other agreement between Borrower and Lender.

 

5.03.     Misrepresentations. Borrower makes any representation or warranty in
any of the Loan Documents or in any certificate or statement furnished to Lender
at any time hereunder or in connection with any of the Loan Documents which
proves to have been untrue or misleading in any material respect when made or
furnished.

 

5.04.     Tax Lien. A notice of Lien, levy or assessment is filed of record with
respect to all or any of Borrower’s assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency.

 

5.05.     Voluntary Bankruptcy. Borrower: (a) files a voluntary petition or
assignment in bankruptcy or a voluntary petition or assignment or answer seeking
liquidation, reorganization, arrangement, readjustment of its debts, or any
other relief under the Bankruptcy Code, or under any other act or law pertaining
to insolvency or debtor relief, whether State, Federal, or foreign, now or
hereafter existing; (b) enters into any agreement indicating consent to,
approval of, or acquiescence in, any such petition or proceeding; (c) applies
for or permits the appointment, by consent or acquiescence, of a receiver,
custodian or trustee of Borrower or for all or a substantial part of either
Person’s property; (d) makes a general assignment for the benefit of creditors;
or (e) is unable or fails to pay Borrower’s debts generally as such debts become
due, or otherwise becomes insolvent.

 

5.06.     Involuntary Bankruptcy. There shall have been filed against Borrower
an involuntary petition in bankruptcy.

 

5.07.     Judgments. Any judgment, decree or order for the payment of money
against Borrower shall be rendered against Borrower, or any writ of garnishment,
writ of attachment, writ of execution, levy, charging order or turnover order be
entered or issued against any Borrower.

 

 

Revolving Line of Credit Loan Agreement, Page 9

 

--------------------------------------------------------------------------------

 

 

Article VI. Rights and Remedies Upon Default

 

Upon the occurrence of any Event of Default, Lender may at its option, exercise
any one or more of the following remedies or rights, in addition to all other
rights and remedies provided by law or otherwise provided by this Agreement or
any other Loan Document, all of which rights and remedies shall be cumulative
and not exclusive:

 

6.01.     Notice and Request for Cure. Lender may provide Borrower with written
notice of the existence of the Event of Default with a request for Borrower to
cure, or take action sufficient to cure the Event of Default within a specified
time period. Notice and opportunity to cure shall not be required to establish
the existence of an Event of Default in connection with any failure by Borrower
to pay any amount to Lender. Borrower specifically waives any notice of
presentment, notice of intent to accelerate, notice of default, demand, notice
of acceleration, and notice of protest in connection with any default relating
to Borrower’s failure to pay any amount. In connection with any Event of Default
that is not a payment default, a breach of warranty, or a misrepresentation,
Lender must give Borrower ten (10) days’ notice of the default before Lender
exercises any of Lender’s other rights and remedies under this Article VI. If
the default is cured within said ten (10) days, the default will no longer be an
Event of Default.

 

6.02.     Default Interest Rate. Lender may charge Borrower the Default Interest
Rate until any portion of the Obligations which are past due are paid or
otherwise brought current, which interest may be applied to the entire balance
of the Obligations. Borrower waives any prior notice of the applicability of the
Default Interest Rate.

 

6.03.     Reports/Reviews/Examinations. Lender may require Borrower to submit
such additional reports or other information as Lender reasonably determines
necessary and/or increase the frequency or broaden the scope of any Lender
review or examination otherwise agreed to in this Agreement or in any other Loan
Document.

 

6.04.     Take Possession of Collateral. Lender may (a) enter upon any place or
places where the Collateral is located and kept, through self-help and without
judicial process, without first obtaining a final judgment or giving Borrower
notice and opportunity for a hearing on the validity of Lender’s claim and
without any obligation to pay rent to Borrower, and remove the Collateral
therefrom to the premises of Lender or any agent of Lender for such time as
Lender may desire, in order to effectively collect or liquidate the Collateral
and/or (b) require Borrower to assemble the Collateral and make it available to
Lender at a place to be designated by Lender which is reasonably convenient to
both Borrower and Lender.

 

6.05.     Proceed Against Borrower. Lender may, without the necessity of prior
recourse to any Collateral, proceed directly against Borrower to collect the
Obligations and enforce this Agreement.

 

6.06.     Remedies Under Loan Documents. Lender may exercise any or all rights
and remedies available to Lender under the terms of any Loan Document.

 

6.07.     Borrower’s Receipt of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, all amounts and proceeds (including
instruments and writings) received by Borrower in respect of any Collateral
shall be received in trust by Borrower for the benefit of Lender and shall be
segregated from all other property of Borrower and shall be forthwith delivered
to Lender in the same form as so received (with any necessary endorsements) and
applied to the Obligations in accordance with the Loan Documents.

 

6.08.     Notification to Account Debtors. Lender may at its discretion from
time to time during the continuation of an Event of Default notify any or all
obligors under any accounts or general intangibles (i) of Lender’s security
interest in such accounts or general intangibles and direct such obligors to
make payment of all amounts due or to become due to Borrower thereunder directly
to Lender, and (ii) to verify the accounts or general intangibles with such
obligors. Lender shall have the right, at the expense of Borrower, to enforce
collection of any such accounts or general intangibles and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Borrower.

 

6.09.     Non-Judicial Remedies. In granting to Lender the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Borrower
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial process.
Borrower recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Lender or
Borrower from resorting to judicial process at either party’s option.

 

 

--------------------------------------------------------------------------------

Revolving Line of Credit Loan Agreement, Page 10

 

--------------------------------------------------------------------------------

 

 

6.10.     Equitable Relief. Borrower recognizes that in the event Borrower fails
to pay, perform, observe, or discharge any or all of the Obligations, any remedy
at law may prove to be inadequate relief to Lender. Borrower therefore agrees
that Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

6.11.     Common Law and Statutory Right of Offset. Nothing herein shall limit
or impair Lender’s rights of offset, if any, that may arise by operation of law
or under the terms of any other agreement.

 

6.12.     Other Remedies. Lender may exercise any and all other remedies and
rights allowed by or arising under applicable law, legal and equitable. In
addition, Lender may elect to waive the Event of Default. Nothing herein
obligates or requires Lender to exercise any particular remedy or to enforce any
Event of Default.

 

Article VII. Miscellaneous

 

7.01.     Waivers. The failure of Lender at any time to require strict
compliance with any provision of this Agreement or any other Loan Document shall
not affect Lender’s continuing right thereafter to require compliance. Any
suspension or waiver by Lender of an Event of Default shall not affect any other
Event of Default and Lender’s remedies with respect thereto, regardless of when
said Event of Default occurs and the nature of said Event of Default. Any
waiver, suspension, or consent by Lender with respect to Borrower’s compliance
with this Agreement must be in writing signed by Lender and shall be limited to
the extent set forth therein.

 

7.02.     Amendments. Neither this Agreement nor any of the Loan Documents may
be amended except in writing, signed by all parties to this Agreement.

 

7.03.     Assignment. This Agreement shall bind and inure to the benefit of
Borrower and Lender, and their respective successors, permitted assigns, heirs,
legal representatives and, in the case of Lender, its participants. Borrower
shall not assign, in whole or in part, this Agreement or any of the rights,
duties, or obligations of Borrower under this Agreement and any such assignment
or attempted assignment shall be void and of no effect with respect to Lender.

 

7.04.     Severability. If any part of this Agreement shall be adjudged invalid
or unenforceable, whether in general or in any particular circumstance, then
such partial invalidity or unenforceability shall not cause the remainder of
this Agreement to be or to become invalid or unenforceable, and if a provision
hereof is held invalid or unenforceable in one or more of its applications said
provision shall remain in effect in all valid applications that are severable
from the invalid or unenforceable application(s). This Agreement shall be
interpreted so as to give effect and validity to all of the provisions of this
Agreement to the fullest extent permitted by law.

 

7.05.     Governing Law; Venue. Except to the extent that federal law is
applicable, this Agreement and the rights and obligations of the parties
hereunder shall, in all respects, be governed by and construed in accordance
with the laws of the State of Texas. Venue for all proceedings arising from or
related to the Note, this Agreement, any of the Collateral, any of the other
Loan Documents or the interpretation or enforcement of any of the above shall be
in Rusk County, Texas.

 

7.06.     Limitation of Liability and Releases. Lender and Lender’s officers,
directors, employees, attorneys and agents of Lender shall have no liability
with respect to, and Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

7.07.     Lender Not Fiduciary. The relationship between Borrower and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender, to be other than that of debtor and creditor.

 

 

Revolving Line of Credit Loan Agreement, Page 11

 

--------------------------------------------------------------------------------

 

 

7.08     Waiver of Anti-Deficiency Statute(s). Borrower waive to the maximum
extent allowed by law (a) any right under Texas Property Code §§51.003, 51.004
and 51.005 to assert a defense to any suit to collect a deficiency on the Note
or any of the other Obligations secured by Collateral, and (b) any right of
offset against the Note or any of the other Obligations secured by Collateral.

 

7.09.     Waiver of Right to Trial by Jury. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THE LOAN DOCUMENTS.

 

7.10.     Patriot Act Notice. Lender notifies Borrower that pursuant to the
requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318,
Lender is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow Lender to identify the Borrower in accordance
with the Act.

 

7.11.     Disclosure Relating to Collateral Protection Insurance. As of the date
of this disclosure, Borrower and Lender have or shall have consummated a
transaction pursuant to which Lender has agreed to make a loan to Borrower.
Borrower is pledging Collateral to secure the Obligations in accordance with the
Loan Documents. This notice relates to Borrower’s obligations with respect to
insuring the Collateral against damage. To this end, Borrower must do the
following: (a) keep the Collateral insured against damage in the amount equal to
the Obligations or as otherwise required by the Loan Documents; (b) purchase the
insurance from an insurer that is authorized to do business in the applicable
state or an eligible surplus lines insurer; and (c) name Lender the person to be
paid under the policy in the event of loss. Lender may obtain collateral
protection insurance on behalf of Borrower at Borrower’s expense if Borrower
fails to meet any of the foregoing requirements.

 

7.12.     Waiver of Consumer Rights. BORROWER WAIVE ALL RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, §17.41 ET SEQ., BUSINESS
AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.
BORROWER WAIVE SUCH RIGHTS AFTER CONSULTATION WITH AN ATTORNEY OF THEIR OWN
SELECTION, AND THEY DO VOLUNTARILY CONSENT TO THIS WAIVER.

 

7.13.     Notice of Final Agreement. It is the intention of Borrower and Lender
that the following NOTICE OF FINAL AGREEMENT be incorporated by reference into
each of the Loan Documents (as the same may be amended, modified or restated
from time to time). Borrower and Lender warrant and represent that the entire
agreement made and existing by or among them with respect to the Loans is and
shall be contained within the Loan Documents.

 

NOTICE OF FINAL AGREEMENT

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

LENDER: 

 

BORROWER:

 

Citizens National Bank   Friedman Industries, Inc., a Texas corporation    

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Brad Tidwell

 

By:

 /s/ Alex LaRue

 

Name:

Brad Tidwell 

 

Name:

Alex LaRue

 

Title:

Chief Executive Officer

 

Title:

Vice-President, Secretary and Treasuer

 

 

 

Loan Agreement – RLOC - $7,500,000.00

 

 

Revolving Line of Credit Loan Agreement, Page 12